United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, PROCESSING &
)
DISTRIBUTION CENTER, Fort Lauderdale, FL, )
Employer
)
__________________________________________ )
L.K., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-768
Issued: November 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 8, 2011 appellant filed a timely appeal from a January 6, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On September 21, 2010 appellant, then a 50-year-old mail clerk, filed two notices of
recurrence. In the first claim, she alleged that she sustained headaches, right arm weakness and
1

5 U.S.C. § 8101 et seq.

neck, right shoulder and lower back pain on May 15, 2010 due to bending, reaching, turning and
twisting while working with automation machines.2 In the second claim, appellant alleged that
she sustained headaches and neck, shoulder, elbow, wrist and lower back pain on May 15, 2010
due to reaching, pulling and lifting mail trays over her head while working with automation
machines.3 She stopped work on May 17, 2010 and did not return.
In an October 29, 2010 letter, OWCP informed appellant that her claim would be
developed as one for a new occupational disease as she did not experience a spontaneous
worsening of an employment-related condition without new exposure to work factors.4 It further
advised her in a November 23, 2010 letter to submit, within 30 days, a physician’s report
explaining how her employment activities were causally related to her recent injuries. Appellant
did not respond.
By decision dated January 6, 2011, OWCP denied appellant’s claim, finding that she did
not submit any medical evidence establishing that the accepted employment factors caused or
aggravated a diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.7 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

2

Appellant alleged that she sustained a recurrence of a June 15, 1992 injury, for which she filed a previous claim.
OWCP File No. xxxxxx701.
3

Appellant alleged that she sustained a recurrence of an October 8, 1993 injury, for which she filed a previous
claim. OWCP File No. xxxxxx429.
4

OWCP assigned File No. xxxxxx690.

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

See S.P., 59 ECAB 184, 188 (2007).

2

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The evidence supports that appellant worked with automation machines, which entailed
repetitive bending, reaching, turning, twisting, pulling and lifting of mail trays. Nonetheless,
appellant failed to submit any medical reports when she filed her original claim on
September 21, 2010 and after OWCP advised her in a November 23, 2010 letter to furnish such
reports within 30 days. As noted, part of a claimant’s burden of proof includes the submission of
medical evidence establishing that the diagnosed condition is causally related to the employment
factors. Since no medical evidence was offered to show that the accepted employment factors
contributed to a diagnosed condition, appellant failed to establish her prima facie claim for
compensation.10
Appellant contends on appeal that the present claim concerns an ongoing condition
stemming from earlier, work-related injuries. A recurrence of disability means “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”11 Based on the history of injury
provided in her original notices of recurrence, appellant did not describe a spontaneous change in
medical condition. Instead, she alleged that a new exposure to job factors led to various head,
neck, shoulder, arm and lower back symptoms. Therefore, OWCP correctly developed
appellant’s claim as one for a new occupational disease and, for the reasons noted, she did not
meet her burden of proof in establishing her claim.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); R.R., Docket No. 08-2010 (issued April 3, 2009).

9

I.J., 59 ECAB 408 (2008); Woodhams, supra note 6.

10

See Donald W. Wenzel, 56 ECAB 390 (2005).

11

20 C.F.R. § 10.5(x).

3

CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the January 6, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

